Chapter 19939, Acts of 1939, creates and incorporates a "Special Tax District" covering the same area as Leon County; and it provides for a board of trustees with corporate authority to levy ad valorem taxes on "all the real and personal taxable property in said district." Sec. 15. The district is formed, not for a governmental purpose, but for the construction and maintenance of such hospital or hospitals in the district as the board of trustees may determine for the preservation of the public health and "welfare of said district and the inhabitants thereof." Special tax districts, except for schools, are not specifically provided for in the Constitution. Such districts can be sustained as taxing units only for the corporate purpose of providing facilities or improvements that afford special benefits to the property or persons liable for the tax. The "special tax district" is not a county or a municipality with taxing and governmental authority provided for by the Constitution.
The facts alleged to show illegality of the statute are admitted by the motion to dismiss.
The levy is designated "a tax." Being an ad valorem real and personal property tax, and not for a governmental purpose, or for a county or municipal purpose, but for a special district corporate purpose, it must be predicated upon special but not necessarily equal benefits to all the property assessed or to its owners, and without unjust discrimination. *Page 437 
Under the Constitution the statute cannot give the special tax district general taxing authority, but only special taxing authority for special benefits. In this case the tax levies are to be upon valuations and assessments made for governmental purposes, and not for special benefits.
Section 5 of the Act is as follows:
"Said board of trustees is hereby authorized and empowered to establish, construct, operate and maintain such hospital, or hospitals as in their opinion shall be necessary for the use of the people of said district. Said hospital, or hospitals, shall be established, constructed, operated and maintained by said board of trustees for the preservation of the public health, and for the public good, and for the use of the public of said district; and the construction and maintenance of such hospital, or hospitals, within said district, is hereby found and declared to be a public purpose and necessary for the preservation of the public health and for the public use, and for the welfare of said district and inhabitants thereof. The location of such hospital, or hospitals, shall be determined by said board of trustees."
The above provisions do not indicate that the Legislature has determined that all or substantially all of the areas included in the "special tax district" will be specially benefitted by the authorized corporate project, even if that would be conclusive against judicial inquiry by appropriate proceedings in this class of cases. The statute does not levy the tax, but delegates that authority to statutory district officials who have no governmental or police authority but only district corporate authority.
In view of the very limited taxing authority that can be conferred upon a statutory "special tax district" formed for such a corporate enterprise as in this case, the areas and owners of property taxed must be only those that may reasonably be specially but not necessarily equally benefitted *Page 438 
by the facility. The construction and maintenance of hospitals merely for a corporate public health purpose and for thegeneral welfare of the district, without special benefits for taxes that the statute attempts to authorize. The purpose of the "special tax district" is to provide a facility for district corporate uses; and though the tax which may be imposed for the corporate facility must be in its nature a special assessment for benefits the tax provision of the Act having no relation to special benefits, is invalid.
The Constitution does not exempt homesteads from valid assessments for special benefits. Amended Sec. 7, Art. X, Constitution. State v. Dreka, 135 Fla. 463, 185 So. 616.
In Houck v. Little River District, 239 U.S. 254, 265, it is stated:
"When local improvements may be deemed to result in special benefits, a further classification may be made and special assessments imposed accordingly, but even in such case there is no requirement of the Federal Constitution that for every payment there must be an equal benefit. The State in its discretion may levy such assessments in proportion to position, frontage, area, market value, or to benefits estimated by commissioners."
TERRELL, C. J., BROWN and CHAPMAN, J. J., concur.